Citation Nr: 0711961	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  96-19 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1  Entitlement to service connection for a right arm (elbow) 
disability.

2.  Entitlement to service connection for a right leg 
disability.

3.  Entitlement to service connection for a right hip 
disability.

4.  Entitlement to service connection for cervical spine 
disability.

5.  Entitlement to service connection for a lumbar spine 
disability.

6.  Entitlement to service connection for a right shoulder 
disability.

7.  Entitlement to service connection for a right knee 
disability.

8.  Entitlement to service connection for a rash on the 
buttocks.

9.  Entitlement to service connection for hypertension.

10.  Entitlement to service connection for a liver 
disability.

11.  Entitlement to service connection for a disability 
manifested by memory loss, insomnia, and stress.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran has creditable active duty service from March 
1963 to March 1965 and from September 1990 to May 1991 with 
additional periods of active duty for training with the Army 
National Guard.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.

In July 2005, the Board remanded this case for additional 
evidentiary development.  It has since been returned to the 
Board for further appellate action.

The Board observes that in addition to remanding the issues 
listed above, it also remanded the issues of entitlement to 
service connection for a liver disability, a skin disability, 
and disabilities manifested by memory loss, fatigue, and 
joint and muscle pain, claimed as due to an undiagnosed 
illness.  The Board directed the RO to prepare a statement of 
the case (SOC) on these issues.  The RO sent an SOC to the 
veteran in October 2006, along with instructions on the 
method and time limit for perfecting those appeals.  The 
veteran did not respond to the RO's letter, and it does not 
appear that he intends to pursue an appeal of those issues.  
Although the veteran's representative included those issues 
in written argument submitted in February 2007, the 
representative did not specifically discuss the veteran's 
intent to appeal those issues, and it appears that the 
representative simply repeated the issues listed on the 
Board's July 2005 remand.  Accordingly, the Board will 
proceed to address only the issues as listed beginning on the 
first page above.

The Board also notes that the issues of entitlement to 
service connection on a direct basis for a liver disability, 
a skin disability, and a disability manifested by memory 
loss, insomnia and stress, were not included on the September 
2006 supplemental statement of the case, but rather were 
included on the October 2006 statement of the case, along 
with the undiagnosed illness claims noted above.  However, 
appeals for the direct service connection claims had already 
been perfected.  While those issues should have been included 
on the supplemental statement of the case, there is no 
prejudice to the veteran and the Board will address those 
appealed issues in this decision.

The issues of entitlement to service connection for a liver 
disability and for a disability manifested by memory loss, 
insomnia, and stress are discussed in the REMAND section 
below.


FINDINGS OF FACT

1.  The veteran does not have a current disability of the 
right arm or elbow. 

2.  The veteran does not have a current disability of the 
right leg. 

3.  The veteran does not have a current disability of the 
right hip. 

4.  A disability of the cervical spine clearly and 
unmistakably existed prior to service and did not increase in 
severity as a result of service. 

5.  A disability of the lumbar spine clearly and unmistakably 
existed prior to service and did not increase in severity as 
a result of service.

6.  A disability of the right shoulder clearly and 
unmistakably existed prior to service and did not increase in 
severity as a result of service.

7.  A disability of the right knee clearly and unmistakably 
existed prior to service and did not increase in severity as 
a result of service.

8.  A skin disability clearly and unmistakably existed prior 
to service and did not increase in severity as a result of 
service.

9.  Hypertension was not present in service or to a 
compensable degree within a year of separation, and is not 
etiologically related to service. 


CONCLUSIONS OF LAW

1.  A right arm/elbow disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).

2.  A right leg disability was not incurred in or aggravated 
by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

3.  A right hip disability was not incurred in or aggravated 
by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

4.  A cervical spine disability was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1137(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

5.  A lumbar spine disability was not incurred in or 
aggravated by active duty, nor may such incurrence or 
aggravation be presumed.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1137(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

6.  A right shoulder disability was not incurred in or 
aggravated by active duty, nor may such incurrence or 
aggravation be presumed.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1137(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

7.  A right knee disability was not incurred in or aggravated 
by active duty, nor may such incurrence or aggravation be 
presumed.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137(West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).

8.  A skin disability was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137(West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

9.  Hypertension was not incurred in or aggravated by active 
duty, nor may such incurrence or aggravation be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137(West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the veteran's claims were received and 
initially adjudicated long before the enactment of the VCAA 
in November 2000.  The record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, to include notice that he submit any pertinent 
evidence in his possession, by letters mailed in December 
2003 and August 2005.  Following the provision of the 
required notice and the completion of all indicated 
development of the record, the RO readjudicated the veteran's 
claims in April 2004, September 2006 and October 2006.  There 
is no indication or reason to believe that any ultimate 
decision of the RO on the merits of the claims would have 
been different had VCAA notice been provided at an earlier 
time.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for service connection for the disabilities 
for which service connection is sought, the Board finds that 
there is no prejudice to him in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  As explained below, the Board has determined 
that service connection is not warranted for any of the 
claimed disabilities.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
notice with respect to those elements of the claims was no 
more than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate any of the claims.  The Board is also unaware 
of any such outstanding evidence. 

In sum, the Board is satisfied that the originating agency 
properly processed the claims following the provision of the 
required notice and that any procedural errors in its 
development and consideration of the claims were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claims.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where a veteran served continuously for 90 days or more 
during a period of war and arthritis or hypertension becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that he injured his lumbar and cervical 
spine, as well as his right shoulder, right arm, right leg, 
right hip, and right knee in a series of motor vehicle 
accidents during his period of service from September 1990 to 
May 1991.  He also claims to have incurred a chronic skin 
disorder and hypertension during that period of service.

The Board notes initially that the veteran has multiple 
periods of active duty military service, dating back to 1963.  
However, for purposes of this appeal, it is only the most 
recent period from September 1990 to May 1991 that is at 
issue.  It is the veteran's contention that all of the 
claimed disorders had their onset or origin during that 
period.

There is no current diagnosis of record with respect to the 
right arm or elbow, or with respect to the right hip or leg.  
The evidence shows that the veteran suffered a right elbow 
sprain in 1985, during a period of active duty for training; 
however, there is no current diagnosis with respect to the 
right elbow.  It is now well-settled that in order to be 
considered for service connection, a claimant must have a 
current disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) [service connection may not be granted unless a current 
disability exists].  

A "current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  The 
veteran's complaints of pain are not considered competent 
evidence of a current disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Further, symptoms alone, 
without a finding of an underlying disorder, cannot be 
service-connected.  See Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001).

Therefore, in the absence of an identified disability of 
right leg, right hip, right arm or elbow, service connection 
may not be granted, and those claims need be discussed no 
further.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

With respect to the remaining musculoskeletal and skin 
claims, the evidence at least arguably establishes a current 
disability.  However, the service medical records do not 
contain the report of an examination at entry into active 
duty in or about September 1990.  Therefore, as none of the 
claimed disabilities was noted at entry into service, the 
veteran will be presumed to have been in sound condition with 
respect to those disabilities, unless clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  

In this case, the record contains multiple VA outpatient 
treatment reports from the period prior to the veteran's last 
period of active duty.  A July 1981 report shows treatment 
for a right knee injury.  An arthroscopy was performed in 
February 1982.  A May 1989 treatment report shows the 
veteran's account of having been involved in a car accident 
in May 1988 and having sustained an injury to his neck, right 
shoulder, and low back.  A rule out diagnosis of bursitis of 
the right shoulder was given.  In a June 1989 report, the 
veteran said that he was still experiencing pain in his right 
shoulder and neck more than a year after the accident.  In a 
July 1989 report, objective examination of the right shoulder 
showed the presence of crepitus.  In September 1989, the 
veteran reported "constant pain" in the right shoulder that 
was not relieved by medication.  A January 1986 medical 
certificate shows that the veteran was treated for a 
"recurrent" rash in the groin.  A July 1989 report shows a 
skin rash on the back.  

The Board finds that these dated medical reports constitute 
clear and unmistakable evidence that the veteran suffered a 
skin disorder, and suffered injuries to the lumbar and 
cervical spine, and to the right shoulder and right knee, 
prior to entry into active duty service in September 1990.  
Thus, the first step in rebutting the presumption of 
soundness is met.  

Service medical records show that the veteran was treated in 
1990 for a rash on the buttocks, which the veteran stated had 
been present intermittently for the past few years, thus 
clearly predating service, and in complete accord with the 
January 1986 and July 1989 treatment records noted above.  
The diagnosis in 1990 was a "flare up" of tinea cruris.  The 
veteran was treated in March 1991 for chronic cervical 
strain, and it was noted that he had been seen previously for 
similar complaints (presumably during service).  A sick slip 
dated in January 1991 shows complaint of right shoulder pain 
with a diagnosis of bursitis.  A sick slip dated in March 
1991 shows complaint of back and neck pain.  The report of 
examination for discharge in April 1991 shows that the 
veteran's spine, skin and lower extremities were found to be 
normal on clinical evaluation.  Limitation of motion of the 
right shoulder was the only pertinent condition noted.  

In essence, the symptoms noted and treated in service are the 
same symptoms noted to the same degree of severity prior to 
service.  The service separation examination confirms that 
none of the claimed conditions (with the exception of the 
right shoulder) was even present on clinical evaluation at 
separation.  While the right shoulder was noted at 
separation, the symptomatology was the same as that noted 
prior to service.  The Board believes that this constitutes 
clear and unmistakable evidence that there was no aggravation 
of these conditions during service.  

Post-service records confirm the Board's finding with respect 
to aggravation.  A July 1991 report shows full mobility of 
the neck and right shoulder with no neurological deficit.  In 
December 1991, neck range of motion was normal with no 
deformity and no paravertebral spasm.  Shoulder range of 
motion, power and sensation were also normal, with some right 
shoulder crepitus (a condition noted in July 1989, prior to 
service).  Reflexes were symmetrical.  An April 1992 X-ray 
study showed a normal right shoulder joint, and a normal 
cervical spine.  

X-rays in April 1993 showed very minimal degenerative changes 
of the lumbar and cervical spine.  An MRI showed very mild 
degenerative disc disease in the lumbar region without other 
abnormalities, and with an unremarkable cervical spine.  VA 
outpatient records from June to August 1993 show diagnoses of 
lumbar and cervical strain.  X-rays of the lumbar spine, 
cervical spine and right shoulder conducted in February 1996 
were normal.

With respect to the skin disorder, in August 1992, the 
veteran reported a rash on the buttocks.  He was referred to 
dermatology.  The diagnosis was a skin rash.

In each case, the post service evidence shows essentially the 
same complaints and objective findings as was noted prior to 
service.  There is simply no objective showing of a worsening 
of symptomatology during or after service.  The Board 
acknowledges that the veteran was treated in service for a 
motor vehicle accident with a diagnosis of cervical strain.  
However, no chronic disability was found to have resulted 
from that accident, and at discharge, clinical findings for 
the spine were normal.  

In essence, the evidence with respect to aggravation of the 
veteran's pre-existing skin, lumbar spine, cervical spine, 
right shoulder, and right knee disabilities is limited to the 
veteran's own statements.  While the veteran is competent to 
describe his symptoms, his statements are not competent 
evidence of aggravation, since laypersons, such as the 
veteran, are not qualified to render an opinion concerning 
medical causation.  See Espiritu, 2 Vet. App. at 494.  

The Board also notes that, in a letter dated in March 1998, 
the veteran generally disputed the RO's attribution of his 
symptoms to the 1988 automobile accident.  He argued that the 
pre-service automobile accident was "slight" and no one was 
referred for medical treatment.  However, as noted above, the 
veteran was seeking treatment for "constant pain" in the 
right shoulder and for other complaints related to the 
accident, more than a year after the accident occurred.  
Moreover, in a May 1989 treatment report, he stated that he 
had undergone X-rays of the right shoulder and spine in an 
attempt to treat the conditions.  In a September 1989 report, 
he stated that he was having weekly physical therapy sessions 
for the right shoulder.  
To the extent that the veteran's recent account conflicts 
with statements he made in 1989, immediately following the 
accident, the Board favors the contemporaneous statements 
made to health care providers in the course of medical 
treatment over those made to VA in connection with a claim 
for disability benefits.  The Board may properly consider the 
personal interest a claimant has in his or her own case, but 
the Board is not free to ignore his assertion as to any 
matter upon which he is competent to offer an opinion.  See 
Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect 
the credibility of testimony].

Accordingly, service connection is not warranted for any of 
these disabilities.

With respect to the claim for service connection for 
hypertension, the Board notes 
that the term hypertension means that the diastolic blood 
pressure is predominantly 90mm or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160mm or greater with a diastolic blood 
pressure of less than 90mm.  38 C.F.R. § 4.104 (2006).

Service medical records show the following blood pressure 
readings for the pertinent period of service, ending in May 
1991:  

October, 1990	110/78
October, 1990	122/84
October, 1990	118/72
March, 1991		146/98
May, 1991		110/70
May, 1991		108/70

There is only one diastolic reading at 90 or greater, and 
none of the systolic readings is at 160 or greater.  As this 
single reading does not represent the predominant finding, 
the Board concludes that hypertension, as defined for VA 
rating purposes, is not shown during the veteran's military 
service.  

The Board has also considered the presumptive provisions set 
out above.  In order for hypertension to be considered 
manifested to a compensable degree, the evidence must show 
diastolic pressure of predominantly 100 or more; systolic 
pressure of 160 or more, or a history of diastolic pressure 
predominantly 100 or more with a requirement of continuous 
medication for control.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7101.  See also the Court's discussion of this subject 
in Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

VA outpatient treatment records show the following blood 
pressure readings for the 1 year period following discharge:

May, 1991		120/100
July, 1991		112/84
July, 1991		110/80
December, 1991	123/92
December, 1991	136/94
April, 1991		112/78
April, 1992		128/92
August, 1992		124/88
September, 1992	110/90
November, 1992	120/90

Thus, there is only one diastolic reading of 100 or more, and 
no systolic readings of 160 or more.  As this single reading 
does not represent the predominant finding, the Board 
concludes that hypertension may not be presumed to have been 
incurred or aggravated during the veteran's military service.  

As a preponderance of the evidence is against the claim, the 
Board concludes that service connection for hypertension is 
also not in order.


ORDER

Entitlement to service connection for a right arm disability 
is denied.

Entitlement to service connection for a right leg disability 
is denied.

Entitlement to service connection for a right hip disability 
is denied.

Entitlement to service connection for a cervical spine 
disability is denied.

Entitlement to service connection for a lumbar spine 
disability is denied.

Entitlement to service connection for a right shoulder 
disability is denied.

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a rash on the buttocks 
is denied.

Entitlement to service connection for hypertension is denied.

REMAND

Service medical records show that a liver scan was conducted 
in July 1991, shortly after service.  Results of that scan 
show mild to moderate hepatic dysfunction with a diagnosis of 
alcoholic liver disease.  The veteran currently has diagnoses 
of hepatitis C and cirrhosis.  While the December 2002 VA 
examiner noted that the veteran had elevated liver enzymes 
prior to his Persian Gulf service and shortly after his 
return from the Gulf, he did not render an opinion as to 
whether the current liver disability predated service, or is 
otherwise related to his military service.  Indeed, there is 
no medical opinion of record that addresses the matter of a 
nexus between the liver disorders and the veteran's military 
service.

As the veteran has current liver disabilities that may be 
related to symptomatology noted and treated within the 
presumptive period following service, a medical opinion is 
necessary to reach a decision on the claim.

The Board also notes that the December 2002 VA spine examiner 
raised the possibility that the veteran's memory loss might 
be related to his liver disorder.  Accordingly, the issue of 
entitlement to service connection for a disability manifested 
by memory loss, insomnia and stress is inextricably 
intertwined with entitlement to service connection for a 
liver disorder.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to 
provide any pertinent evidence in his 
possession and any outstanding medical 
records pertaining to treatment or 
evaluation of his liver disability, or 
his complaints of memory loss, insomnia 
and stress, or the identifying 
information and any necessary 
authorization to enable VA to obtain 
such records on his behalf.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts 
to obtain any such evidence, it should 
so inform the veteran and his 
representative and request them to 
submit the outstanding evidence.

3.  Then, the veteran should be 
afforded an examination by a physician 
with appropriate expertise to determine 
the current nature and etiology of the 
veteran's liver disabilities.  The 
claims folders must be made available 
to and reviewed by the examiner.  

Based upon the examination results and 
the review of the claims folders, the 
examiner should answer the following 
questions with respect to each currently 
present liver disorder. 

Is there a 50 percent or better 
probability that the disorder was 
present in service and if so, did 
the disorder clearly and 
unmistakably exist prior to the 
veteran's entrance onto active duty?  

With respect to any such disorder 
which the examiner believes existed 
prior to the veteran's entrance onto 
active duty, did the disorder 
clearly and unmistakably undergo no 
chronic increase in severity as a 
result of service?

With respect to any currently 
present disorder which the examiner 
believes was not present during 
military service, is there a 50 
percent or better probability that 
the disorder is etiologically 
related to the veteran's military 
service?

The supporting rationale for all opinions 
expressed must also be provided.

4.  The veteran should also be afforded 
an examination by a physician with 
appropriate expertise to determine the 
current nature and etiology of any 
disability manifested by memory loss, 
insomnia and stress.  The claims 
folders must be made available to and 
reviewed by the examiner.  The examiner 
should identify any objective 
indications of the claimed disability 
and indicate the diagnosis or 
diagnoses, if any, to which the claimed 
symptoms are attributable.  With 
respect to each diagnosed disorder, the 
examiner should provide an opinion as 
to whether there is at least a 50 
percent likelihood that the disorder is 
related to the veteran's military 
service.  

The supporting rationale for all opinions 
expressed must also be provided.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the veteran's claims.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
he and his representative should be 
provided a supplemental statement of 
the case and an appropriate period of 
time for response.  The case should 
then be returned to the Board for 
further consideration, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


